            Case 1:19-cv-03109-AT Document 10 Filed 10/04/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


DAKOTA HOLT,                                       :
                                                   :
       Plaintiff,                                  :
                                                   :            CIVIL ACTION NO.
       v.                                          :             1:19-cv-3109-AT
                                                   :
ARHA CORPORATION,                                  :
                                                   :
       Defendant.                                  :
                                                   :



                                           ORDER

        On October 4, 2019, plaintiff filed a Notice of Settlement upon the docket.

       As no matters remain pending before this court, the Clerk is DIRECTED to

ADMINISTRATIVELY CLOSE1 this action. The parties are directed to file a

stipulation of dismissal by December 4, 2019. In the event that settlement is not

consummated by that time, the Parties may move to reopen this action.




       1
        Administrative closure of a case is a docket control device used by the Court for
statistical purposes. This order does not prejudice the rights of the parties to litigation in any
manner.
 Case 1:19-cv-03109-AT Document 10 Filed 10/04/19 Page 2 of 2




It is so ORDERED this 4th day of October, 2019.




                                ___________________________________
                                AMY TOTENBERG
                                UNITED STATES DISTRICT JUDGE




                                2
